Citation Nr: 0831827	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-25 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a left inguinal hernia, to include atrophied 
left testicle with infrequent left epididymis swelling.

2.  Entitlement to an effective date earlier than August 10, 
2005, for the grant of special monthly compensation based on 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.L.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from July 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in North Little Rock, Arkansas, that denied entitlement 
to the benefits sought.

In June 2008, the veteran provided testimony at a hearing 
before the undersigned at the VARO.

In June 2008, the veteran also submitted additional evidence 
and waived preliminary RO review of the new evidence in 
accordance with 38 C.F.R. § 20.1304 (2007).

The Board also observes that the May 2006 decision on appeal 
in this case originally assigned an effective date of 
December 13, 2005, for the award of special monthly 
compensation based on loss of use of a creative organ.  
During the course of this appeal, the VARO revised this 
effective date to August 10, 2005.  The veteran maintains an 
appeal for an earlier effective date.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Recent medical evidence has shown no indication of 
recurrence of a left inguinal hernia.

3.  Medical evidence demonstrates that residuals of the left 
inguinal hernia include disability of the left testicle, but 
no disability of the right testicle has been diagnosed or 
alleged.

4.  Medical evidence does not indicate that the residuals of 
the left inguinal hernia include any urinary tract disability 
requiring drainage/frequent hospitalization or at least 
intermittent intensive management.

5.  The veteran has atrophy and spermatocele of the left 
testicle associated with the residuals of surgical repair of 
the left inguinal hernia; this disability manifests 
analogously to tender and painful scarring.

6.  On December 13, 2005, the veteran filed a claim for 
increased compensation benefits for the residuals of inguinal 
hernia to include atrophied left testicle.  At the time of 
this claim, no prior unadjudicated claim for these benefits 
was pending.

7.  By decision dated in May 2006, the RO granted special 
monthly compensation based on loss of use of a creative 
organ, effective from December 13, 2005.  By decision dated 
May 2007, the RO revised the effective date of the special 
monthly compensation to August 10, 2005.

8.  For the period prior to August 10, 2005, it was not 
factually ascertainable that the criteria were met for 
special monthly compensation based on loss of use of a 
creative organ.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent rating (but 
no higher) for residuals of a left inguinal hernia, to 
include atrophied left testicle with infrequent left 
epididymis swelling, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7338, 4.115b, Diagnostic Codes 7523, 7524, 
7525, 4.118, Diagnostic Codes 7803, 7804 (2007). 

2.  The criteria for an effective date earlier than August 
10, 2005, for the grant of special monthly compensation based 
on loss of use of a creative organ have not been met.  38 
U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with the provisions of 38 C.F.R. § 3.159(b)(1).

A review of the evidence of record reveals there has been 
essential compliance with the mandates of the VCAA.  The 
veteran has been advised of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying and submitting to VA by a letter dated in April 
2006.  At that time he was informed that his previous claims 
file had been lost and that a new folder was being created.  
The veteran was asked to submit copies of all previous 
decisions, correspondence, and pertinent records and 
evidence.  Further, the veteran was informed how disability 
ratings are assigned once service connection is established, 
and how an effective date for the award of benefits is 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board recognizes that not all of the contents of the 
veteran's lost claims file have been associated with the 
rebuilt claims file.  As such, the Board has a heightened 
duty to explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The loss of the original claims 
file in this case has not been prejudicial.  The issues 
addressed in this decision involve the recent severity of the 
veteran's service-connected residuals of left inguinal hernia 
repair, and the available recent medical evidence is adequate 
to evaluate this matter.  In fact, this decision awards an 
increased rating on the basis of the evidence of record.  The 
Board further notes, with regard to the appeal for an earlier 
effective date, that the Board has essentially accepted the 
veteran's own account of the prior adjudication chronology 
concerning his previous claim.

For an increased compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that such worsening has on 
the claimant's employment in daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for range of severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, the severity and duration, and 
their impact upon employment and daily life.  As with proper 
notice for an initial disability rating and consistent with 
the statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
which are relevant to establishing entitlement to increased 
compensation e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer's statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances related to the 
disability.  Vazquez-Flores, supra, at 43, 44.

The United States Court of Appeals for the Federal Circuit 
recently held that any error in the VCAA notice should be 
presumed to be prejudicial.  The claimant bears the burden of 
demonstrating such error.  VA then bears the burden of 
rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge where the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F. 3d 881 (2007).

In this case, the Board observes that an April 2008 letter to 
the veteran substantially provided the type of notice 
contemplated by Vazquez-Flores.  However, it is arguable that 
this notice was untimely.  To the extent that the April 2008 
letter may be considered untimely or inadequate for any 
reason, the Board finds that the notice errors did not affect 
the essential fairness of the adjudication because the 
veteran and his representative have demonstrated in their 
communications, including in the June 2008 Board hearing 
testimony, awareness of what is needed to warrant a 
compensable disability rating for the residuals of left 
inguinal hernia.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The veteran 
had the opportunity to provide testimony on his own behalf at 
a hearing before the undersigned in June 2008.  A transcript 
of the hearing proceedings is of record and has been 
reviewed.  Furthermore, the veteran was provided with a VA 
examination in May 2006 to evaluate the severity of 
disability associated with his residuals of left inguinal 
hernia.

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and assist the veteran, and, thus, no 
additional assistance or notification is required.  The 
veteran has sustained no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 392 (1993).

Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in 38 C.F.R. Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function, will be expected in all 
cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, staged ratings are appropriate in an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

This case involves a claim for increased disability 
compensation for residuals of an inguinal hernia to include 
atrophied left testicle with infrequent left epididymis 
swelling.  The RO has rated the residuals of inguinal hernia 
under 38 C.F.R. § 4.114, Diagnostic Code 7338.  Under this 
code, a noncompensable rating is provided for a small, 
reducible inguinal hernia or in cases where there is no true 
hernia protrusion.  A 10 percent rating is warranted for a 
recurrent postoperative inguinal hernia which is readily 
reducible and well supported by a truss or belt.  The next 
higher rating of 30 percent requires a small, recurrent 
postoperative hernia or an unoperated, irremediable hernia 
that is not well supported by a truss or is not readily 
reducible.  The next higher rating of 60 percent requires a 
large postoperative, recurrent hernia that is considered 
inoperable, if not well supported under ordinary conditions, 
and is not readily reducible.  38 C.F.R. § 4.114, Diagnostic 
Code 7338.

In the alternative, Diagnostic Code 7803 provides a 10 
percent evaluation for superficial scars that are fully 
nourished, with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.

Under Diagnostic Code 7804, a 10 percent rating is assigned 
for superficial scars that are tender and painful on 
objective examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.

Concerning the aspects of the disability at issue involving 
an atrophied left testicle with infrequent left epididymis 
swelling, other Diagnostic Codes are for consideration as 
follow.

Diagnostic Code 7523 provides a noncompensable evaluation 
when there is complete atrophy of one testis.  A 20 percent 
rating is for assignment when there is complete atrophy of 
both testes.  38 C.F.R. § 4.115(b), Diagnostic Code 7523.

Diagnostic Code 7524 provides for a noncompensable evaluation 
when there is the removal of one testis.  A 30 percent 
evaluation is for assignment when there is removal of both 
testes.  38 C.F.R. § 4.115(b), Diagnostic Code 7524.

Diagnostic Code 7525 provides that chronic epididymo-orchitis 
will be rated as a urinary tract infection under 38 C.F.R. 
§ 4.115(a).  A urinary tract infection manifested by poor 
renal function is to be rated as renal dysfunction.  38 
C.F.R. § 4.115(a) provides for the assignment of a 30 percent 
evaluation where the evidence demonstrates a recurrent, 
symptomatic urinary tract infection requiring 
drainage/frequent hospitalization (i.e. greater than two 
times per year), and/or requiring continuous intensive 
management.  Assignment of a 10 percent evaluation is 
warranted for a urinary tract infection that requires long 
term therapy and two hospitalizations per year and/or 
requiring intermittent intensive management.

The record reflects, including as noted in a May 2006 VA 
examination report, that the veteran experienced the onset of 
a left inguinal hernia in 1955 following work loading crates.  
The veteran underwent surgical repair of the left inguinal 
hernia in the same year.  No medical evidence, nor the 
veteran's own testimony, suggests that the left inguinal 
hernia protrusion has recurred; rather, the veteran's claim 
in this case features disability associated with the residual 
complications of the hernia repair surgery.  Preliminarily, 
the Board notes that it is well-established in the record 
that damage to the veteran's left testis was a complication 
associated with the hernia repair, and the atrophied left 
testis is contemplated in the veteran's service-connected 
disability on appeal.

A May 2008 private medical record clearly indicates that the 
veteran currently "has no hernias" and that while the 
veteran's left testicle was damaged, atrophied, and tender, 
the veteran's "right testicle is normal and non-tender."  A 
May 2006 VA examination report also confirms that the veteran 
was found not to have any hernia protrusion present upon 
examination at that time.  None of the medical evidence, nor 
the veteran's own testimony, has suggested that the veteran's 
past hernia protrusion has recurred.

The medical evidence reflects that the veteran has not had a 
recurrence of his past hernia protrusion, thus no compensable 
rating is warranted under Diagnostic Code 7338.  A review of 
the evidence of record discloses that the veteran has not had 
removal of either testis, and has had atrophy only of the 
left testis with no atrophy of the right testis; thus, no 
compensable rating is warranted under Diagnostic Codes 7523 
or 7524.  The evidence of record also does not indicate that 
the veteran's disability requires request hospitalization or 
intermittent or continuous intensive management; thus, no 
compensable rating is warranted under the criteria provided 
by Diagnostic Code 7525 of 38 C.F.R. § 4.115(b) and the 
provisions of 38 C.F.R. § 4.115(a).

However, the Board has given careful consideration to the 
veteran's credible testimony regarding the pain associated 
with the atrophied left testis and the associated left 
spermatocele.  A May 2007 statement from the veteran's 
private treating physician explains that the veteran has a 
"chronic, painful spermatocele in the upper pole of the left 
testicle that has developed within the epididymis."  The 
Board further notes that a June 2008 private medical 
statement from the veteran's treating physician refers to 15 
years of personal observation and further indicates that the 
veteran's disability causes "chronic pain" with functional 
impairment, noted to "interfere with sitting and caused 
problems with him driving as a truck driver."  
Significantly, the June 2008 statement explains the atrophied 
testicle with spermatocele as likely the result of damage to 
cord structures during the surgical repair of the veteran's 
past hernia.  A May 2008 private medical report further 
documents that the veteran's left testicle damage was tender 
or painful on examination.  "Chronic aching in his left 
testicle.... The left testicle is atrophic and very tender.... 
The epididymal area is also quite tender and atrophic."

In the judgment of the Board, the veteran's left spermatocele 
may be rated as a tender or painful scarring.  A superficial 
scar, which is tender or painful on examination, is to be 
rated 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
The veteran's tenderness in the affected area supports a 10 
percent rating under this Diagnostic Code; no higher rating 
is available under this Diagnostic Code.

The assignment of a particular Diagnostic Code is 'completely 
dependent on the facts of a particular case.'  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
'more appropriate' than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  For the reasons 
discussed above, the Board believes that Diagnostic Code 7804 
is most appropriate at this time for rating the disability 
evaluated in this case.

To summarize, the evidence shows that the veteran's service-
connected residuals of left inguinal hernia repair include 
symptomatic damage to an atrophied left testicle with 
spermatocele which may be reasonably analogized to the 
involvement of scarring.  This pathology causes chronic pain 
and is tender upon examination.  Accordingly, the Board finds 
that the assignment of a 10 percent rating for the residuals 
of left inguinal hernia under Diagnostic Code 7804 is in 
order.  However, as there is no hernia recurrence, no 
involvement of the right testicle, and no necessity for 
frequent hospitalizations or intensive management, no higher 
rating under any applicable Diagnostic Code is warranted.

Finally, the Board has considered whether the case should be 
referred for extraschedular consideration under the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In this respect, 
the Board notes that the medical evidence fails to show, and 
the veteran has not expressly claimed, that he has required 
frequent periods of hospitalization for the symptomatology of 
his residuals of left inguinal hernia.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of the regular schedular standards 
is impractical, especially in the absence of any evidence of 
marked interference of employment. Therefore, the Board finds 
that the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321 (b) (1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Earlier Effective Date

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from 
service, or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

At the outset, it must be pointed out that a claim must be 
filed in order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 5101(a); Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  There is no provision in the law for 
awarding an earlier effective date based simply on the 
presence of a disability.  See Brennan v. West, 12 Vet. App. 
32, 35 (1998) (the mere presence of medical evidence of a 
condition does not establish an intent on the part of the 
veteran to seek service connection for the disability).

The effective date of claim for an increased evaluation would 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  Nevertheless, the effective 
date of an award of increased compensation can be the 
earliest date as of which it was ascertainable that an 
increase in disability had occurred, if the application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 
10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. 
App. 442 (1999) (VA must consider all the evidence of record, 
including that which predated a decision on the same matter, 
to determine when an ascertainable increase occurred in the 
rating disability).  The award of an increased rating should 
normally be effective either on the date of receipt of the 
claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOPGCPREC 12-98.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101; 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement to evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. §§ 3.1(p), 3.155(a) (2007).  See Servello 
v. Derwinski, 3 Vet. App. 196, (1992).

The claims folder reflects that the veteran filed a claim for 
increased compensation for his service connected residuals of 
left inguinal hernia repair on December 13, 2005.  As a 
result of this claim, the veteran was afforded a VA 
examination in May 2006 and, in turn, a May 2006 RO rating 
decision granted entitlement to special monthly compensation 
based on loss of use of a creative organ.  The effective date 
for the award of SMC in the May 2006 decision was the date of 
the veteran's claim, December 13, 2006.  Subsequently, in a 
May 2007 statement of the case, the effective date was 
revised to August 10, 2005.  This revision was based upon the 
RO identifying an August 10, 2005 medical report with 
evidence suggesting the loss of use of a creative organ as a 
residual of the veteran's service connected hernia repair; 
this report made it factually ascertainable that the veteran 
met the criteria for the SMC award as of August 10, 2005, and 
the veteran's December 2005 claim for benefits was received 
within a year following that date.

The veteran's February 2007 notice of disagreement explains 
his contention that this benefit "should have started [on] 
1-31-01 when I applied for them, it was just as bad then as 
it is now."  The veteran contends that he filed a claim in 
January 2001 and it appears that the veteran contends that 
this claim was adjudicated in an October 2001 rating 
decision, apparently assigning a noncompensable rating for 
the veteran's service connected disability.  The Board notes 
that the veteran has not contended that he initiated an 
appeal of this described October 2001 rating decision.

Unfortunately, the rebuilt claims-folder contains no 
documentation of any filing of any claim for benefits prior 
to the December 2005 claim which led to this appeal.  In any 
event, the Board notes that the veteran's own account 
indicates that his described January 2001 claim was 
adjudicated in October 2001 with no award of special monthly 
compensation for loss of use of a creative organ; the veteran 
has not indicated that he appealed this rating decision.  
Thus, assuming hypothetically that a January 2001 claim was 
adjudicated in October 2001 as per the veteran's account, 
that unappealed October 2001 RO rating decision would now be 
final.  Decisions of a regional office are final, if not 
appealed.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104. 20.302, 
20.1103.

Therefore, the Board can find no basis in the claims-folder, 
or even in accepting the veteran's contentions, for finding 
that the grant of SMC in this case arose from any 
unadjudicated claim prior to December 13, 2005.

Accordingly, the Board has reviewed the claims-folder for any 
evidence from earlier than August 10, 2005, which may have 
made it factually ascertainable that the veteran met the 
criteria for SMC within a year prior to the December 2005 
claim.  However, no such evidence is of record.

The Board again acknowledges that the veteran's original 
claims file has been lost and that only a rebuilt claims file 
is available for review.  The veteran was notified of the 
status of his missing claims file in the April 2006 VCAA 
letter and was notified of the evidence necessary to support 
his claims as well as how VA determines effective dates.  The 
veteran has not indicated that there is any outstanding 
evidence which would support this claim beyond what has 
already been submitted and associated with the rebuilt claims 
folder.  There is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the 
Court declined to apply an 'adverse presumption' where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

The Board is sympathetic to the veteran's situation, but 
concludes that an effective date earlier than August 10, 
2005, is not warranted in this case under VA regulations 
governing effective dates for disability benefits.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As a preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).


ORDER

A 10 percent rating (but no higher) is warranted for 
residuals of a left inguinal hernia, to include atrophied 
left testicle with infrequent left epididymis swelling.  To 
this extent, the appeal is granted, subject to applicable 
laws and regulations governing payment of VA monetary 
benefits.

An effective date earlier than August 10, 2005, for special 
monthly compensation based on loss of use of a creative organ 
is not warranted.  To this extent, the appeal is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


